Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) made this 30th day of January, 2006
between SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Employer”), and
David P. Cosper (the “Employee”).

RECITALS

WHEREAS, the Employer desires to retain the services of the Employee; and

WHEREAS, the Employee is prepared to perform those duties as set forth in this
Agreement.

NOW, THEREFORE, the parties intending to be legally bound agree as follows:

1. Term of Employment. The Employer hereby employs the Employee, and the
Employee hereby accepts employment from the Employer, for the period commencing
March 1, 2006 (the “Commencement Date”) and ending on the third
(3rd) anniversary of the Commencement Date, unless sooner terminated pursuant to
the provisions of paragraph 5 hereof (the “Initial Term”). The term of this
Agreement shall be automatically extended for an unlimited number of successive
one (1) year periods (each a “Renewal Term”) unless either the Employer or the
Employee gives to the other a written notice of non-renewal specifying that the
Employer or the Employee, as the case may be, is electing not to renew this
Agreement (a “Non-Renewal Notice”). A Non-Renewal Notice must be given not fewer
than sixty (60) days prior to the expiration of the Initial Term or the then
current Renewal Term, as the case may be, in which case the term of this
Agreement shall expire at the end of the Initial Term or the then current
Renewal Term, as the case may be. The Initial Term and all Renewal Terms, if
any, are sometimes referred to in this Agreement as the “Employment Period”.

2. Duties of the Employee. The Employee shall be employed by the Employer as
Executive Vice President, Chief Financial Officer and Treasurer, reporting to
Jeffrey C. Rachor, as President, or such other person as the Chief Executive
Officer of the Employer shall designate. The



--------------------------------------------------------------------------------

Employee’s duties shall include the duties customarily performed by a chief
financial officer of a New York Stock Exchange listed corporation, and such
additional duties as may from time to time be assigned by the President or the
Chief Executive Officer of the Employer. The Employee shall serve the Employer
faithfully in the performance of the Employee’s duties and shall devote his full
time and best efforts to his employment, including the regularly established
working hours and such additional time as the requirements of the Employer and
the performance of the Employee’s duties require. The Employee agrees to observe
and comply with all the rules and regulations of the Employer as adopted and
furnished to the Employee by the Employer’s Board of Directors from time to
time. The Employee further represents and warrants to the Employer that the
Employee is not bound by the terms of any restrictive covenants, confidentiality
agreement or other agreement with his current or prior employers that would
prevent the Employee from performing, or impair the Employee’s ability to
perform, the services to the Employer contemplated by this Agreement.

3. Compensation. For all services rendered by the Employee under this Agreement,
he shall be entitled to compensation in accordance with the following:

(a) Base Salary. During the Employment Period, the Employee shall receive an
annual base salary (“Annual Base Salary”) at the rate of FIVE HUNDRED THOUSAND
DOLLARS ($500,000.00), which shall be paid subject to applicable withholding
taxes and other payroll deductions and otherwise in accordance with the payroll
policies and procedures of the Employer in effect from to time to time. The
Annual Base Salary will be reviewed annually and may be adjusted as determined
by the Compensation Committee of the Employer’s Board of Directors (the
“Compensation Committee”) in its sole discretion based on both objective and
subjective performance criteria and on the financial performance of the
Employer.

 

2



--------------------------------------------------------------------------------

(b) Bonus. In addition to the Annual Base Salary as hereinabove provided, the
Employer shall be eligible for an annual performance-based cash bonus as
determined by the Compensation Committee, in consultation with the Employer’s
senior management, in its sole discretion based upon objective and/or subjective
performance criteria and on the financial performance of the Employer. Such
bonus will be payable in accordance with the policies and procedures of the
Employer in effect from time to time with respect to cash bonuses paid to
executive officers. Notwithstanding the foregoing, for calendar year 2006, the
Employee’s bonus shall be in accordance with the Employer’s Incentive
Compensation Plan and shall be in an amount equal to a percentage of the
Employee’s Annual Base Salary in effect for calendar year 2006, with a target
amount of 100% of Annual Base Salary in effect for the Employee in calendar year
2006; provided; however, the Employee’s bonus for calendar year 2006 shall be in
a minimum amount of Three Hundred Thousand Dollars ($300,000). Such bonus will
be payable in the first quarter of calendar year 2007.

(c) Equity Plans and Awards. The Employee shall be eligible to participate in
the Employer’s Employee Stock Purchase Plan in accordance with the Employer’s
personnel policies and the terms of such Plan in effect from time to time, and
shall be considered at least annually for awards under other equity award plans,
including without limitation the Employer’s 2004 Stock Incentive Plan, as
determined by the Compensation Committee from time to time in its sole
discretion. In addition, pursuant to the 2004 Stock Incentive Plan and subject
to the execution of this Agreement and approval thereof by the Compensation
Committee (such approval to occur on or before February 9, 2006), the Employee
will be granted an award of performance-based restricted stock consisting of
Thirty Five Thousand (35,000) shares of the Employer’s Class A common stock
(“Restricted Stock”). The award of Restricted Stock shall be evidenced by a
written agreement, shall be subject to the

 

3



--------------------------------------------------------------------------------

restrictions and the terms and conditions of the 2004 Stock Incentive Plan, and
shall be further subject to achievement of reasonable and objective performance
goals as established by the Compensation Committee in its sole discretion;
provided, however, that such performance goals shall be no less favorable to the
Employee than the performance goals established for any restricted stock grants
awarded during 2006 by the Compensation Committee to the other executive
officers of the Employer. The Restricted Stock generally shall vest on
February 28, 2009; however, the Employee shall forfeit all such shares of
Restricted Stock if prior to such date: (A) the Employer terminates the
Employee’s employment for Cause (as defined in paragraph 5(b) below); (B) the
Employee terminates his employment with the Employer without cause (as defined
in paragraph 5(c) below) during the initial three year period of employment; or
(C) the Employee violates the Restrictive Covenants contained in this Agreement
(or any restrictive covenants contained in any agreement related to the
Restricted Stock), regardless of whether or not the Employee is still performing
services for the Employer at the time of any such violation. If, prior to the
expiration of the Initial Term, the Employee’s employment is terminated by the
Employer without cause pursuant to paragraph 5(c) below, the Restricted Stock
shall vest immediately on the date of such termination of employment. If, prior
to the expiration of the Initial Term, the Employee’s employment is terminated
due to death or disability pursuant to paragraph 5(a) below, a prorated number
of shares of the Restricted Stock shall vest on the date of such termination of
employment, such prorated number to be calculated by multiplying Thirty Five
Thousand (35,000) by a fraction, the numerator of which shall be the number of
months that has elapsed since March 1, 2006 (including the month in which the
Employee’s termination of employment occurs) and the denominator of which shall
be Thirty-six (36). The remaining unvested shares of Restricted Stock shall be
forfeited upon the Employee’s termination of employment.

 

4



--------------------------------------------------------------------------------

4. Fringe Benefits. During the Employment Period, the Employee shall receive the
following fringe benefits of the Employer:

(a) The use of one demonstrator vehicle annually in accordance with the
personnel policies of the Employer in effect from time to time.

(b) Medical, hospitalization, disability and life insurance benefits as are
provided generally to employees of the Employer, as well as participation in the
Employer’s 401(k) Plan, Employee Stock Purchase Plan and Deferred Compensation
Plan, all in accordance with the Employer’s personnel policies in effect from
time to time.

(c) Prompt reimbursement for all reasonable employment, travel, entertainment
and other business related expenses incurred by the Employee in accordance with
the policies, practices and procedures of the Employer in effect from time to
time.

(d) An annual paid vacation of fifteen (15) days, with the other terms of such
vacation to be in accordance with the policies and procedures of the Employer in
effect from time to time.

(e) Reimbursement for reasonable out-of-pocket expenses incurred by the Employee
in the relocation of his household belongings from West Bloomfield, Michigan to
Charlotte, North Carolina as follows: (i) the actual cost of packing and moving
Employee’s household belongings, subject to Employee furnishing the Employer
with documentation of competitive bids for such expense from three different
moving companies; (ii) the real estate commission (not to exceed six percent
(6%)) actually paid by the Employee on the sale of his present primary residence
in West Bloomfield, Michigan; (iii) the actual cost of a furnished residence for
the Employee in the Charlotte metropolitan area for up to a maximum period of
three (3) months, which furnished residence shall be procured by and paid for
directly by the Employer; (iv) the actual cost of standard closing costs (not to

 

5



--------------------------------------------------------------------------------

include a real estate commission) related to the Employee’s purchase of a
residence in the Charlotte metropolitan area; (v) the actual cost of one round
trip commercial coach airfare and hotel accommodations for up to four days for
each of the Employee’s spouse and daughter to travel from Detroit to Charlotte
for purposes of searching for a new residence in Charlotte; and (vi) the actual
cost of up to two (2) round trip commercial coach airfares per month for the
Employee to travel from Charlotte to Detroit after employment commences but
prior to the earlier to occur of (A) the actual relocation of the Employee’s
primary residence to Charlotte, or (B) August 31, 2006. Such reimbursements
shall be “grossed up” for any Federal and North Carolina state income taxes
imposed on such reimbursements, based upon the Employee’s effective Federal and
state tax rates. The tax gross-up calculation shall be determined by the
Employer or the Employer’s accounting firm. Such reimbursements are contingent
upon the Employee’s completing his relocation to Charlotte by no later than
September 1, 2006, and shall be paid by the Employer to the Employee only
following the Employee’s commencement of employment and following submission by
the Employee to the Employer of documentation of such expenses to the Employer
in form acceptable to the Employer and the Internal Revenue Service. The
reimbursements under this paragraph 4(e) shall be repayable by the Employee to
the Employer if the Employee voluntarily resigns his employment with the
Employer within the Employee’s first twelve (12) months of employment.

5. Termination of Employment. This Agreement shall terminate as follows:

(a) Death or Disability. The Employee’s employment shall terminate automatically
upon the Employee’s death during the Employment Period. If the Employer
determines in good faith that the Employee has become unable to perform the
essential functions of his position, with or without reasonable accommodation,
due to illness or other physical disability and that such inability to perform
is reasonably likely to continue for ninety (90) days or more, then the Employer

 

6



--------------------------------------------------------------------------------

shall give to the Employee written notice of its intention to terminate the
Employee’s employment. In such event, the Employee’s employment with the
Employer shall terminate effective on the thirtieth (30th) day after receipt of
such notice by the Employee provided that, within the thirty (30) days after
such receipt, the Employee shall not have returned to full time performance of
the Employee’s duties.

(b) Cause. The Employer may terminate the Employee’s employment at any time,
without notice and with immediate effect for Cause. For purposes of this
Agreement “Cause” shall mean

(i) a material breach by the Employee of the Employee’s obligations as set forth
herein (other than due to disability) which material breach is not remedied
within five (5) business days after receipt of written notice from the Employer
specifying such a breach;

(ii) the conviction of the Employee of a felony;

(iii) actions by the Employee involving moral turpitude;

(iv) willful failure of the Employee to comply with reasonable and lawful
directives of the Employer’s Board of Directors;

(v) chronic absenteeism of the Employee;

(vi) willful misconduct of the Employee resulting in damage to the Employer;

(vii) the Employee’s illegal use of controlled substances; or

(viii) the final and non-appealable determination by a court of competent
jurisdiction that the Employee willfully and knowingly filed a fraudulent
certification under Section 302 of the Sarbanes Oxley Act.

 

7



--------------------------------------------------------------------------------

(c) Without Cause. Either the Employee or the Employer may terminate this
Agreement at any time, for any reason or without any reason. Such a termination
shall be deemed a termination “without cause.”

6. Obligations of the Employer Upon Termination.

(a) Generally. Except as provided in paragraph 6(b) below, upon termination of
the Employee’s employment for any reason, the Employee shall be entitled only to
payment of his Annual Base Salary, together with those fringe benefits described
in paragraphs 4(a), 4(b) and 4(c) hereof, and any restricted stock or stock
option grants to the extent vested at the date of termination of employment, in
accordance with paragraph 3(c) above (with respect to the initial restricted
stock grant identified in paragraph 3(c)) or in accordance with the terms of the
particular Restricted Stock Agreement or Stock Option Agreement applicable to
such grant (with respect to any subsequent equity awards to the Employee),
through the effective date of such termination.

(b) Without Cause or Non-Renewal by the Employer. If the Employee’s employment
is terminated by the Employer without cause prior to the expiration of the
Employment Period pursuant to paragraph 5(c) above, or by the Employer by the
giving of a Non-Renewal Notice pursuant to paragraph 1 above during the Initial
Term or during any Renewal Term, and provided the Employee complies with the
Restrictive Covenants (as defined and described in paragraphs 7, 8 and 9 below),
then the Employer shall be obligated to pay to the Employee severance pay in an
amount equal to the sum of (i) the Annual Base Salary for a one-year period plus
(ii) an amount equal to the average of the annual bonuses paid to the Employee
prior to termination, or if such termination takes place prior to December 31,
2006, the guaranteed minimum bonus specified in paragraph 3(b) above. Any such
severance pay shall be payable to the Employee, subject to applicable
withholding taxes and other regular payroll deductions, as follows: (i) one-half
(1/2) of the total severance amount payable shall be

 

8



--------------------------------------------------------------------------------

paid in lump sum to the Employee on the last business day of the seventh
(7th) full month following the date of such termination of employment, and
(ii) the remaining one-half (1/2) of the total severance amount payable shall be
in six (6) equal monthly installments commencing as of the eighth (8th) full
month following the date of such termination of employment. As used in this
Agreement, the term “Severance Period” shall mean the period of time from the
date of termination of employment to the date of payment of the final
installment of the severance amount as set forth in the previous sentence. In
addition, any such severance pay will be offset against (and thereby reduce) any
other cash severance pay to which the Employee might be entitled from the
Employer pursuant to any agreement or policy. Furthermore, if this paragraph
6(b) applies with respect to the termination of the Employee’s employment, and
so long as the Employee continues to comply with the Restrictive Covenants
contained in this Agreement, then for purposes of any grant of restricted stock
or stock options granted to Employee under the Employer’s 1997 Stock Option
Plan, the 2004 Stock Incentive Plan and any subsequent equity incentive plan
that are outstanding on the date of such termination, the Employee shall not be
considered to have incurred a termination of service until the expiration of the
Severance Period.

7. Restrictive Covenants. For purposes of this Agreement, “Restrictive
Covenants” mean the provisions of this paragraph 7 and of paragraphs 8 and 9
below. For purposes of these Restrictive Covenants, the term “Employer” shall
include all subsidiaries of the Employer. It is stipulated and agreed that the
Employer is engaged in the business of owning and operating automobile or truck
dealerships and/or collision repair centers, which business includes, without
limitation, the marketing, selling and leasing of new and used vehicles, the
servicing of automobiles and trucks, including collision repair, and the
provision of financing and insurance to automobile and truck customers (the
“Business”). It is further stipulated and agreed that, as a result of the
Employee’s

 

9



--------------------------------------------------------------------------------

employment by the Employer and as a result of the Employee’s continued
employment hereunder, the Employee has and will have access to valuable, highly
confidential, privileged and proprietary information relating to the Employer’s
Business, including, without limitation, existing and future inventory
information, customer lists, sales methods and techniques, costs and costing
methods, pricing techniques and strategies, sales agreements with customers,
profits and product line profitability information, financial information,
unpublished present and future marketing strategies and promotional programs,
and other information regarded by the Employer as proprietary and confidential
(the “Confidential Information”). It is further acknowledged that the
unauthorized use or disclosure by the Employee of any of the Confidential
Information would seriously damage the Employer in its Business.

In consideration of the provisions of this paragraph 7, the compensation and
benefits referred to in paragraphs 3 and 4 hereof, which the Employee
acknowledges are legally sufficient to support enforceability by the Employer of
the Restrictive Covenants against the Employee, the Employee agrees as follows:

(a) During the term of this Agreement and after its termination or expiration
for any reason, the Employee will not, without the Employer’s prior written
consent, use, divulge, disclose, furnish or make accessible to any third person,
company or other entity, any aspect of the Confidential Information (other than
as required in the ordinary discharge of the Employee’s duties hereunder).

(b) During the term of this Agreement and for a period of two years after the
later of the date of the expiration or termination of this Agreement for any
reason or the termination of the Employee’s employment with the Employer for any
reason (the “Restrictive Period”), the Employee shall not, directly or
indirectly:

 

10



--------------------------------------------------------------------------------

(i) Employ or solicit the employment of, or hire or retain, or solicit the
hiring or retention, as an agent, consultant or in any other capacity, or
engage, or solicit to engage, in any business enterprise with, any person who at
any time during the twelve (12) calendar months immediately preceding the
termination or expiration of this Agreement for any reason was employed by the
Employer;

(ii) Provide or solicit the provision of products or services, similar to those
provided by the Employer to any person or entity located within the Restricted
Territory (as hereinafter defined) who purchased or leased automobiles, trucks
or services from the Employer at any time during the twelve (12) calendar months
immediately preceding the termination or expiration of this Agreement for any
reason;

(iii) Interfere or attempt to interfere with the terms or other aspects of the
relationship between the Employer and any person or entity from whom the
Employer has purchased automobiles, trucks, parts, supplies, inventory or
services at any time during the twelve (12) calendar months immediately
preceding the termination or expiration of this Agreement for any reason;

(iv) Engage in competition with the Employer or its respective successors and
assigns by engaging in or acquiring (including entering into an agreement to
acquire), directly or indirectly, in a business involving the sale or leasing of
automobiles or trucks, the operation of collision repair centers, or the
provision of financing and insurance to automobile and truck customers, or which
is otherwise substantially similar to the Business or any of its component
parts, within the Restricted Territory; or

(v) Provide information to, solicit or sell for, organize or own any interest in
(either directly or thorough any parent, affiliate or subsidiary corporation,
partnership, or

 

11



--------------------------------------------------------------------------------

other entity), or become employed or engaged by, or act as agent for, or provide
or arrange for any financing to, any person, corporation or other entity that is
directly or indirectly engaged in a business in the Restricted Territory which
is substantially similar to the Business or any of its component parts, or which
is otherwise competitive with the Employer’s business; provided, however, that
nothing herein shall preclude the Employee from holding not more than three
percent (3%) of the outstanding shares of any publicly held company which may be
so engaged in a trade or business identical or similar to the Business of the
Employer, so long as such ownership does not provide to the Employee the ability
to influence the management of such company in any material respect. As used
herein, “Restricted Territory” means:

(1) all Standard Metropolitan Statistical Areas, as determined by the United
States Office of Management and Budget, in which the Employer has an office,
store or other place of business on the date of the expiration or termination of
this Agreement for any reason or the termination of the Employee’s employment
with the Employer for any reason; and

(2) all counties in all states in which the Employer has an office, store or
other place of business on the date of the expiration or termination of this
Agreement for any reason or the termination of the Employee’s employment with
the Employer for any reason.

(c) If the Employer retains the services of the Employee after the expiration of
the term of this Agreement and the parties do not thereafter enter into another
written agreement, it is hereby mutually agreed that the Restrictive Covenants,
as well as the provisions of paragraphs 8 and 9 below, shall continue to govern
the relations between the Employer and the Employee.

(d) The parties hereto acknowledge that the Restrictive Covenants set forth in
this Agreement have been given for an independent consideration and are intended
to exist separate and apart from, and not to be superseded or in any way
modified or affected by, any other agreement to

 

12



--------------------------------------------------------------------------------

which the Employer or the Employee are or may be parties now or in the future
(including, without limitation, any agreement executed in connection with any
equity plan of the Employer), except where such other agreement specifically
states that it supersedes, modifies or affects this Agreement, and specifically
identifies this Agreement by name in connection therewith.

8. Remedies. It is stipulated that a breach by the Employee of the Restrictive
Covenants would cause irreparable damage to the Employer. The Employer, in
addition to any other rights or remedies which the Employer may have, shall be
entitled to an injunction restraining the Employee from violating or continuing
any violation of such Restrictive Covenants. Such right to obtain injunctive
relief may be exercised at the option of the Employer, concurrently with, prior
to, after or in lieu of, the exercise of any other rights or remedies which the
Employer may have as a result of any such breach or threatened breach. The
Employee agrees that upon breach of any of the Restrictive Covenants, the
Employer shall be entitled to an accounting and repayment of all profits,
royalties, compensation, and/or other benefits that the Employee directly or
indirectly has realized or may realize as a result of, or in connection with,
any such breach. The Employee further agrees that the Restrictive Period shall
be extended by a period of time equal to any period of time in which said
Employee is in violation of the Restrictive Covenants.

9. Acknowledgment of Reasonableness. The Employee has carefully read and
considered the provisions of this Agreement and has had the opportunity for
consultation with an attorney of the Employee’s choice and agrees that the
restrictions set forth herein are fair and reasonably required for the
protection of the Employer. In the event that any provision relating to the
Restrictive Period, the Restricted Territory or the scope of the restrictions
shall be declared by a court of competent jurisdiction to exceed the maximum
period of time, geographical area or scope that such court deems reasonable and
enforceable under applicable law, such time period, geographical area or scope
of restriction held reasonable and enforceable by the court shall thereafter be
the Restricted Period, Restricted Territory and/or scope under this Agreement.

 

13



--------------------------------------------------------------------------------

10. Surrender of Books and Records, etc.

(a) Books and Records. The Employee acknowledges that all files, records, lists,
designs, specifications, books, products, plans and other materials owned or
used by the Employer in connection with conduct of its business shall at all
times remain the property of the Employer, and that upon termination or
expiration of this Agreement for any reason or the termination of the Employee’s
employment with the Employer for any reason, the Employee will immediately
surrender to the Employer all such materials.

(b) Other Property of the Employer. Upon the termination or expiration of this
Agreement for any reason or the termination of the Employee’s employment with
the Employer for any reason, the Employee will also immediately surrender to the
Employer all other property of the Employer in the Employee’s possession or
control, including, without limitation, demonstrator vehicles, credit cards,
keys and/or entry cards or fobs, and cell phones.

(c) Resignation of Directorships, etc. Upon the termination or expiration of
this Agreement for any reason or the termination of the Employee’s employment
with the Employer for any reason, the Employee will, promptly upon the request
of the Employer, resign any or all of his positions, if any, as an officer,
director, manager, or the like, of the Employer and the Employer’s subsidiaries
or affiliates.

11. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto, and shall not be modified or changed in any respect except by a
writing executed by the parties hereto.

 

14



--------------------------------------------------------------------------------

12. Successors and Assigns. The rights and obligations of the Employee under
this Agreement shall inure to the benefit of the Employer, its successors and
assigns, and shall be binding upon the Employee and his respective successors,
heirs and assigns. The Employer shall have the right to assign, transfer, or
convey this Agreement to its affiliated companies, successor entities, or
assignees or transferees of substantially all of the Employer’s business
activities. This Agreement, being personal in nature to the Employee, may not be
assigned by the Employee without the Employer’s prior written consent.

13. Notices. All notices required and permitted to be given hereunder shall be
in writing and shall be deemed to have been given (a) if delivered by hand, when
so delivered, (b) if sent by Federal Express or other overnight express service,
one (1) business day after delivery to such service, or (c) if mailed by
certified or registered mail, return receipt requested, three (3) days after
delivery to the post office; in each case all notices shall be addressed to the
intended recipient as follows or at such other address as is provided by either
party to the other:

 

If to the Employer:    With a copy to:    Sonic Automotive, Inc.    Sonic
Automotive, Inc.    Attention: President    Attention: General Counsel    6415
Idlewild Road, Suite 109    6415 Idlewild Road, Suite 109    Charlotte, NC 28212
   Charlotte, NC 28212    If to the Employee:    With a copy to:    Mr. David P.
Cosper   

 

   4439 Rolling Pine Drive   

 

   West Bloomfield, MI 48323   

 

     

 

  

14. Governing Law. This Agreement shall, in all respects, be governed by and
construed according to the laws of the State of North Carolina.

 

15



--------------------------------------------------------------------------------

15. Arbitration. Any dispute or controversy arising out of or relating to this
Agreement shall be settled exclusively by arbitration in Charlotte, North
Carolina, in accordance with the terms of the Employer’s standard arbitration
agreement, which is attached hereto and is incorporated as Exhibit A. This
exclusive arbitration remedy shall not apply to the Employer’s right to seek
injunctive relief or other judicial enforcement of the Restrictive Covenants, as
contained in paragraphs 7 and 8 above.

17. Other Boards. The Employee will not join the board of directors (or other
applicable governing body) of any other business or organization (including,
without limitation, a not-for-profit organization) without having first obtained
the approval of the Nominating and Corporate Governance Committee of the Board
of Directors of the Employer.

[Signatures on Following Page]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

 

EMPLOYEE:

/s/ David P. Cosper

David P. Cosper EMPLOYER: SONIC AUTOMOTIVE, INC. By:  

/s/ Jeffrey C. Rachor

Name:   Jeffrey C. Rachor Title:   President and Chief Operating Officer

 

COMPENSATION COMMITTEE ACKNOWLEDGMENT: By:  

/s/ Robert L. Rewey

Title:   Chairman of Compensation Committee

Exhibit A – Attached

 

17



--------------------------------------------------------------------------------

Exhibit A

IMPORTANT - READ CAREFULLY BEFORE SIGNING

BINDING ARBITRATION AGREEMENT

Between Sonic Automotive, Inc. “Company”

and David P. Cosper “Employee”

I acknowledge that the Company utilizes a system of alternative dispute
resolution which involves binding arbitration to resolve all disputes which may
arise out of the employment context. Because of the mutual benefits (such as
reduced expense and increased efficiency) which private binding arbitration can
provide both the Company and myself, I agree that any claim, dispute, and/or
controversy (including, but not limited to, any claims of discrimination and
harassment, whether they be based on any applicable state, federal or local laws
or regulations, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, Americans with Disabilities Act, Age Discrimination in
Employment Act, Pregnancy Discrimination Act, Family and Medical Leave Act,
Employee Retirement Income Security Act) which would otherwise require or allow
resort to any court or other governmental dispute resolution forum between
myself and the Company (or its owners, directors, officers, managers, employees,
agents, and parties affiliated with its employee benefit and health plans)
arising from, related to, or having any relationship or connection whatsoever
with my seeking employment with, employment by, or other association with the
Company, whether based on tort, contract, statutory, or equitable law, or
otherwise, (with the sole exception of claims arising under the National Labor
Relations Act which are brought before the National Labor Relations Board,
claims for workers compensation benefits to remedy work-related injury or
illness, claims for unemployment benefits) shall be submitted to and determined
exclusively by binding arbitration under the Federal Arbitration Act, in
conformity with the procedures published by the American Arbitration Association
(AAA). Any arbitrator herein shall be approved and listed by AAA, and shall be
selected according to AAA procedures. Resolution of the dispute shall be based
solely upon the time periods for filing, the law and remedies governing the
claims and defenses pleaded, and the arbitrator may not invoke any basis
(including, but not limited to, notions of “just cause”) other than applicable
federal law. The arbitrator shall have the immunity of a judicial officer from
civil liability when acting in the capacity of an arbitrator, which immunity
supplements any other existing immunity. Likewise, all communications during or
in connection with the arbitration proceedings are privileged in accordance with
applicable law. The arbitrator shall extend the times set by the Act for the
giving of notices and setting of hearings. Awards shall include the arbitrator’s
written reasoned opinion. I UNDERSTAND BY AGREEING TO THIS BINDING ARBITRATION
PROVISION, BOTH THE COMPANY AND I GIVE UP OUR RIGHTS TO TRIAL BY JURY. I FURTHER
UNDERSTAND THAT THIS BINDING ARBITRATION AGREEMENT IS A CONTRACT, HOWEVER, IT
DOES NOT CONSTITUTE A “CONTRACT OF EMPLOYMENT” AS IT DOES NOT COVER ANY OTHER
TERMS AND CONDITIONS OF MY EMPLOYMENT.

 

1/28/06

  

/s/ David P. Cosper

Date    Signature of Employee

 

18